Citation Nr: 0829491	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-34 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the 
right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1998 to March 
2002, and from February 2003 to June 2004.  The veteran also 
served in the United States Army National Guard from March 
2002 to February 2003, and beginning again in June 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO decision, which denied 
claims for service connection for PTSD and arthritis of the 
right ankle.

In May 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Boston, Massachusetts 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The issue of entitlement to service connection for arthritis 
of the right ankle is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran is a recipient of the combat action badge.  

2.  The competent medical evidence of record establishes that 
the veteran has a current diagnosis of PTSD due to a stressor 
from service.


CONCLUSION OF LAW

The veteran's PTSD was incurred during her active service.  
See 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection 
for PTSD, the benefit sought on appeal has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

It should be noted, however, that during the course of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice must 
provide notice regarding the evidence necessary to establish 
an effective date and a disability rating.  In the instant 
appeal, the veteran was provided such notice regarding 
disability ratings and effective dates in a March 2007 
letter.  As such, the veteran has been properly notified, and 
the RO may proceed in assigning an effective date and 
disability rating, without any prejudice to the veteran. 


II.  Analysis

The veteran has contended that she has PTSD as the result of 
her active duty service.  See Claim, August 2004.  
Specifically, the veteran reports that, while on active duty, 
a bomb exploded near her truck after leaving the Tikrit camp 
in Iraq; children would block roads while adults ambushed the 
stopped trucks; and she underwent emergency surgery while 
under fire in Iraq.  See hearing transcript, May 2008; VA 
treatment record, February 2006; PTSD Questionnaire, October 
2006.

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

As an initial matter, it is noted that the claims folder 
contains the veteran's DD Form 215, which reflects that the 
veteran received a combat action badge.  As this award is 
indicative of service in combat operations, such as the 
veteran has described, the Board finds that 38 U.S.C.A. 
§ 1154(b) is applicable, and the veteran's claimed stressors 
need not be verified.
In regards to whether the veteran has a diagnosis of PTSD as 
a result of that combat, the Board notes that the veteran has 
not undergone a VA examination to determine such a diagnosis.  
However, the evidence of record reflects that the veteran has 
sought VA treatment for PTSD since approximately 2005.   

In December 2005, the veteran was examined by a VA clinical 
psychologist and assigned an initial Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV) diagnosis of 
chronic PTSD.  In rendering this diagnosis, the psychologist 
noted the veteran's claimed stressor incidents of having the 
back tire of her vehicle hit and undergoing surgery while in 
Iraq.  She also noted the veteran's primary complaints, to 
include nightmares, disrupted sleep, social isolation, 
intrusive thoughts, avoidance of thinking or talking about 
the event, avoidance of driving, depressed mood, 
irritability, exaggerated startle, poor concentration, and 
auditory hallucinations.  Upon taking into account the 
veteran's claimed stressor events, symptoms, psychosocial 
history, and military history, the psychologist assigned the 
veteran a diagnosis of chronic PTSD.

In January 2006, the veteran was examined by a clinical 
research psychologist.  It was determined at this appointment 
that the veteran met the criteria for PTSD related to the 
emergency surgery she underwent in Iraq.  Specifically, the 
veteran reported at this evaluation that, while being put 
under anesthesia, she heard a siren indicating that the 
hospital was under attack and the physician say that he did 
not have the correct instrument but would proceed anyway.  In 
rendering the diagnosis of PTSD, the psychologist noted that 
the veteran experiences daily intrusive thoughts, avoids 
thinking about her stressor incident, feels distant and cut 
off from the people around her, has significant sleep 
difficulty, feels irritable, is verbally aggressive, and 
experiences concentration problems.

In February 2006, the veteran was examined again by the same 
clinical research psychologist.  During this appointment, the 
veteran described her stressors as follows: an incident in 
which a bomb exploded near one of the back tires of her 
truck; an incident in which children blocked the road and 
adults ambushed the lead truck, pilfering supplies; and 
witnessing many dead bodies on the side of the road.  The 
veteran reported flashbacks, intrusive thoughts, avoidance of 
things related to Iraq, emotional numbness, sleep 
disturbances, and irritability.  The veteran was again noted 
as having a diagnosis of PTSD in relation to her combat 
experiences.          

The Board acknowledges that the veteran's VA treatment 
records are perhaps not as thorough as a VA examination 
report.  However, it appears that more than one VA clinical 
psychologist has taken note of the veteran's symptoms, in 
light of her consistent reports of in-service stressors, and 
concluded that she does meet the criteria for a diagnosis of 
PTSD.  In addition, it should be noted that the December 2005 
VA treatment record specifically reflects a DSM-IV diagnosis 
of PTSD.  The January 2006 and February 2006 VA treatment 
records also reflect evaluation of the veteran, according to 
the DSM-IV criteria.  Finally, the claims folder contains no 
evidence stating or implying that the veteran does not meet 
the criteria for PTSD.

The Board notes that the veteran listed the bomb explosion 
near her truck as her primary stressor at the May 2008 
hearing and her September 2003 surgery as her primary 
stressor in the January 2006 VA treatment record.  See 
service medical record, September 2003.  However, the Board 
finds that there is no inconsistency in the veteran's 
statements, as she listed both of these stressor incidents on 
her October 2006 PTSD Questionnaire.  In addition, the 
psychologist at the December 2005 VA evaluation took into 
account both stressor events in rendering a diagnosis of 
PTSD. 

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  Therefore, as the Board has recognized the veteran's 
combat experience, and the only medical evidence of record 
reflects that the veteran has a current diagnosis of PTSD 
based on her reports of in-service traumas, the Board will 
resolve any and all reasonable doubt in favor of the veteran 
and grant the veteran's claim for entitlement to service 
connection for PTSD.  See Hickson, supra. 


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The veteran is also seeking service connection for a right 
ankle disability.  After a thorough review of the veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.  

As an initial matter, the Board notes that the veteran's 
service medical records reflect that she injured her right 
foot/ankle in October 2001.  See service medical records, 
December 2001.  This record indicates that the veteran 
complained of pain and swelling following a jump.  X-rays 
revealed a possible cuboid fracture of the right foot. 

In September 2004, the veteran underwent a VA examination.  
At this examination, the veteran stated that she injured 
herself while jumping out of an airplane during active duty.  
She complained of ankle, knee, and hip pain approximately 2 
to 3 times per week, lasting a full day at a time.  During 
these flare-ups, she is unable to walk.  She also reported a 
difficulty running and marching.  Upon examination, the 
physician found that the general appearance of the veteran's 
right ankle is within normal limits, with a dorsiflexion of 
20 degrees, plantar flexion of 45 degrees, and no additional 
limitation of motion due to pain, fatigue, weakness, lack of 
endurance, or incoordination.  Examination revealed no 
deformity.  The physician rendered no diagnosis of a right 
ankle disability.

Since this examination was conducted, the veteran has 
submitted new medical evidence relating to her claim for a 
right ankle disability.  Specifically, a VA x-ray report from 
January 2005 revealed that the veteran's right ankle was 
within normal limits with no significant or minor 
abnormality.  This report, however, also reflected early 
degenerative changes at the right talonavicular joint.  In 
addition, recently submitted VA treatment records reflect 
that the veteran continues to seek treatment for right ankle 
pain.  See VA treatment records, January 2005 and January 
2007.      

As the veteran has alleged that she has a current right ankle 
disability, and the medical evidence submitted since the 
September 2004 VA examination suggests that she does, in 
fact, have early degenerative changes at the right 
talonavicular joint, the Board finds that the necessity for 
another examination is shown for the proper assessment of the 
veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  
Therefore, this issue must be remanded in order to schedule 
the veteran for another VA examination to determine whether 
she has a current right ankle disability, and, if so, whether 
this current right ankle disability is related to service or 
an event of service origin.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an appropriate 
VA examination to determine the nature 
and etiology of any right ankle 
disability shown to be present.  All 
necessary diagnostic tests and x-ray 
examinations should be completed.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed. 

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran has a current right ankle 
disability.  If so, an opinion should 
be provided as to whether it is at 
least as likely as not that the 
veteran's current right ankle 
disability is related to service or an 
event of service origin.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.	Following the above action, readjudicate 
the claim.  In the event that the claim 
is not resolved to the satisfaction of 
the veteran, she should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of the 
evidence that was submitted since the 
September 2006 statement of the case 
(SOC) and the reasons for the decision.  
After the veteran and her representative 
have been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of her claim.  Her cooperation in VA's efforts 
to develop her claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


